Title: To Thomas Jefferson from John Vaughan, 9 December 1801
From: Vaughan, John
To: Jefferson, Thomas


          
            D Sir.
            Philad: Decr: 9. 1801
          
          I have to apologize for the manner in which I sent down the last Small Pox matter for Dr Gantt I must have lost two days, in retaining it in order to have acompanied it with a letter
          A Second Edition of Aikin is published here, with an important appendix; I shall have the pleasure of sending you a Copy as soon as I can get it from the publisher, who is getting it bound. I enclose the advertisement, with the information, That the letter of Yours alluded to, is the one to Dr Waterhouse, which was found in an English publication—The fear that you might see the Advert: & should for one moment conceive that I had permitted your letter to me, to be made use of, has induced me to trouble you with the present—Vaccination is beginning to spread fast here—Several Practitioners have commenced.
          I remain with respect Your obedient Servant
          
            Jn Vaughan
          
        